PER CURIAM.
James Flowers appeals his conviction and sentence for delivery of cocaine within 1000 feet of a physical place of worship. We find no merit in his arguments except with respect to the trial court’s order that he pay his costs and fees to the Orange County Collections Court following his release from the Department of Corrections.
In Blackiston v. State, 772 So.2d 554 (Fla. 5th DCA), reh’g denied, (Dec. 8, 2000), this court declared invalid the administrative order creating the Orange County Collections Court. Accordingly, we vacate only that portion of Flowers’ sentence that orders him to report to the Orange County Collections Court after his release from the Department of Corrections. See also Whittaker v. State, 775 So.2d 435 (Fla. 5th DCA 2001); Ritter v. State, 775 So.2d 428 (Fla. 5th DCA 2001); Jones v. State, 773 So.2d 107, 108 (Fla. 5th DCA 2000); McAfee v. State, 2000 WL 1675586, *1 (Fla. 5th DCA Nov.9, 2000).
We affirm the conviction and sentence except as noted above.
JUDGMENT AFFIRMED; SENTENCE AFFIRMED in part and VACATED in part.
SHARP, W., PETERSON and PLEUS, JJ., concur.